F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                            FEB 6 2003
                                TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

WILLIAM HENRY BYRD, III,

             Plaintiff - Appellant,
v.
                                                         No. 02-6316
CORNELL CORRECTIONS, INC.,                          D.C. No. CIV-02-52-W
GREAT PLAINS CORRECTIONAL                             (W.D. Oklahoma)
FACILITY, CITY OF HINTON,
OKLAHOMA,

             Defendants - Appellees.


                           ORDER AND JUDGMENT             *




Before EBEL , HENRY , and HARTZ , Circuit Judges.


      William Henry Byrd, III, a prisoner convicted of rape by an Oklahoma state

court and currently serving a sentence in a private prison, appeals the district

court’s grant of summary judgment to the defendants Great Plains Correctional

Facility, Cornell Corrections, Inc., and the City of Hinton in his pro se civil rights

action filed pursuant to 42 U.S.C. § 1983. We affirm the district court’s grant of



      *
        This order and judgment is not binding precedent, except under the
doctrines of res judicata, collateral estoppel, and law of the case. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
summary judgment to the defendants for substantially the same reasons set forth

in the district court’s order and the magistrate’s report and recommendation.   1




                                     I. BACKGROUND

       Mr. Byrd was convicted of rape in Tulsa County District Court in 1995.

Under a contract between the Oklahoma Department of Corrections and Cornell

Corrections, Inc., Mr. Byrd is now incarcerated at the Great Plains Correctional

Facility, a private prison operated by Cornell Corrections and located in Hinton,

Oklahoma. In his pro se complaint, Mr. Byrd alleged that he was: (1) incorrectly

placed in medium security status and, (2) placed in punitive segregation for no

apparent reason and thus received excessive punishment for a disciplinary

violation.   2
                 He named as defendants the Great Plains Correctional Facility, Cornell

Corrections, Inc., and the City of Hinton, Oklahoma, where the facility is located.




        1
         After examining the briefs and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal.    See Fed. R. App. P. 34(a)(2)(C). The case is
therefore submitted without oral argument.
        2
         The magistrate judge observed that Mr. Byrd’s complaint was “brief and
vaguely worded.” Rec. doc. 18, at 1 (Report and Recommendation, filed Aug. 13,
2002). However, after considering Mr. Byrd’s response to the defendant’s
motion for summary judgment, the magistrate judge construed the complaint to
raise these two claims. On appeal, Mr. Byrd does not challenge this
characterization of his claims, and we therefore read the complaint in the same
manner.

                                             -2-
       Adopting the report and recommendation of the magistrate judge, the district

court granted the defendant’s motion for summary judgment. The court reasoned

that prison officials had broad discretion to place inmates in the appropriate

security classification and that, as to his claim regarding his placement in

disciplinary segregation, Mr. Byrd did not have a constitutionally protected liberty

interest in remaining in the general prison population. As to the City of Hinton,

the court observed that Mr. Byrd had failed to offer any evidence of a causal

connection between a municipal policy and the alleged constitutional deprivations.

Moreover, the court noted, the city does not own or operate the Great Plains

Correctional Facility.



                                     II. DISCUSSION

       We review the district court’s grant of summary judgment de novo, applying

the same standard as did the district court.     Amro v. Boeing Co. , 232 F.3d 790,

796 (10th Cir. 2000). Summary judgment is appropriate if “there is no genuine

issue as to any material fact and . . . the moving party is entitled to a judgment as a

matter of law.” Fed. R. Civ. P. 56(c). We view the evidence and draw any

inferences in the light most favorable to the party opposing summary judgment,

but that party must identify sufficient evidence that would require submission of

the case to the jury.   Anderson v. Liberty Lobby, Inc.   , 477 U.S. 242, 251-52


                                               -3-
(1986). Although courts must construe pro se pleadings liberally, pro se plaintiffs

may not rely on conclusory allegations to state a claim upon which relief can be

granted. Hall v. Bellmon , 935 F.2d 1106, 1110 (10th Cir. 1991). Applying these

standards, we conclude that the district court properly granted summary judgment

to the defendants.

      As to Mr. Byrd’s challenge to his security classification, we note that

“[c]hanging an inmate’s prison classification ordinarily does not deprive him of

liberty, because he is not entitled to a particular degree of liberty in prison.”

Templeman v. Gunter , 16 F.3d 367, 369 (10th Cir. 1994) (citing     Meachum v.

Fano , 427 U.S. 215, 225 (1976)). Moreover, the Supreme Court has held that

“regulations promulgated by prison officials should be upheld by courts unless the

regulations are shown to be unreasonable or an exaggerated response to

administrative and security concerns.”    Beerheide v. Suthers , 286 F.3d 1179, 1184

(10th Cir. 2002). Here, the defendant prison officials have explained the basis for

Mr. Byrd’s classification. Rec. doc. 12, Affidavit and Ex. 4. (Special Report, filed

June 10, 2002) (explaining Department of Corrections’ guidelines for determining

security status, which consider the severity of the offense of conviction and the

inmate’s prior criminal record). Thus, Mr. Byrd’s constitutional challenge to his

security classification lacks merit.




                                           -4-
       As to his placement in disciplinary segregation, the district court properly

noted that an inmate generally does not have a constitutionally protected liberty

interest in remaining free from placement in disciplinary segregation unless that

placement constituted an “atypical and significant hardship on the inmate in

relation to the ordinary incidents of prison life.”    Sandin v. Conner , 515 U.S. 472,

484 (1995). Applying that standard, the Supreme Court has held that a placement

in disciplinary segregation for thirty days did not impose an atypical and

significant hardship.    Id. at 486. Here, Mr. Byrd pleaded guilty to committing

battery while in prison and received thirty days’ confinement in disciplinary

segregation and a $50 fine. He has presented no evidence indicating that the

conditions to which he was subjected during this thirty day period constituted an

atypical and significant hardship,”     id. at 484, in relation to ordinary prison life.

Cf. Penrod v. Zavaras , 94 F.3d 1399, 1407 (10th Cir. 1996) (affirming the grant

of summary judgment to defendant prison officials on claim arising out of inmate’s

placement in administrative segregation for ten-month period on the grounds that

“[t]he administrative segregation regime plaintiff was subjected to as a result of

legitimate security concerns did not impose an atypical and significant hardship on

the inmate in relation to the ordinary incidents of prison”). In light of     Sandin ,

these facts are insufficient to support Mr. Byrd’s challenge to his placement in

disciplinary segregation.


                                               -5-
       Finally, the district court properly granted summary judgment to the City of

Hinton. There is no evidence that the city had any role in operating the Great

Plains Correctional Facility and thus no causal link between the city and the

alleged constitutional violations.    See Hollingsworth v. Hill , 110 F.3d 733, 742

(10th Cir. 1997) (explaining the elements necessary to support a § 1983 action

against a municipality).



                                     III. CONCLUSION

       Accordingly, we AFFIRM the district court’s grant of summary judgment to

the defendants.



                                                  Entered for the Court,



                                                  Robert H. Henry
                                                  Circuit Judge




                                            -6-